Abatement Order filed June 5, 2013




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-13-00249-CV
                                ____________

  SONFIELD & SONFIELD, PC., ROBERT L. SONFIELD, ROBERT C.
          RHODES AND WILLIAM E. MCILWAIN, Appellants

                                      V.

               DIGERATI TECHNOLOGIES, INC., Appellee


                   On Appeal from the 281st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-06483

                          ABATEMENT ORDER

      Notice was filed on June 3, 2013, that appellee is in bankruptcy. Tex. R.
App. P. 8.1. According to the notice, on May 30, 2013, Digerati Technologies,
Inc., petitioned for voluntary bankruptcy protection in the United States
Bankruptcy Court for the Southern District of Texas under case number 13-33264.
A bankruptcy suspends the appeal from the date when the bankruptcy petition is
filed until the appellate court reinstates the appeal in accordance with federal law.
Tex. R. App. P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM